Citation Nr: 1819666	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the Veteran's claims file now resides with the Indianapolis, Indiana RO.

The Veteran and his spouse testified at a hearing at the RO in February 2010.  Additionally, they testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  Transcripts of these hearings are of record.

In December 2012, the Board remanded the case for further development.  Thereafter, in October 2014, the Board (1) denied entitlement to compensation under 38 U.S.C. § 1151 for a duodenal ulcer with small bowel hemorrhage, and (2) denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

Subsequently, the Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to the acquired psychiatric disorder claim.  In February 2017, the Board remanded that issue again consistent with the April 2016 decision of the Court.  The case has once again returned to the Board for appellate review.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that the Veteran has been diagnosed with PTSD by a qualified medical professional.  However, throughout the course of the appeal, the Veteran has received other psychiatric diagnoses by qualified medical professionals.

2. The evidence of record does not corroborate the existence of the Veteran's contended incident of military sexual trauma (MST).

3. The evidence of record is devoid of a competent, credible nexus linking the Veteran's non-PTSD acquired psychiatric disorders to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was a victim of sexual assault while serving in Germany in May 1987 and that this incident to the development of PTSD or another psychiatric disorder.  Following a review of the record, the Board finds that the record lacks a diagnosis of PTSD by a credible, competent medical professional.  Additionally, although the Veteran has been diagnosed with other psychiatric disorders, the Board finds that the Veteran's account of MST is not corroborated by the record.  For these reasons, the Board will deny the Veteran's claim. 

As an initial matter, the Board finds that there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  Specifically, in its February 2017 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to: (1) obtain treatment records from the Indianapolis Vet Center from 2009 onward; (2) obtain treatment records from the Veteran's treating VA Medical Center (VAMC) from 2013 onward; and (3) upon receipt of the requested treatment records, obtain an updated VA medical opinion regarding the nature and etiology of any acquired psychiatric disorders.  Updated treatment records from the treating VAMC were received in March 2017.  Treatment records from the Indianapolis Vet Center dated July 2007 through April 2017 were received in August 2017.  Lastly, an updated VA medical opinion was provided in October 2017.  As such, the Board will proceed to address the Veteran's claim on its merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14,308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether the Veteran has a present diagnosis of PTSD, the Board acknowledges that mental health professionals are experts, are presumed to know the DSM requirements applicable to their practice, and to have taken the DSM requirements into account in providing a PTSD diagnosis.  As such, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Regarding the first requirement of service connection, there must be evidence of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In the instant case, after reviewing the evidence of record, the Board finds that the record does not contain an actual diagnosis of PTSD by a competent medical professional.  Specifically, throughout the entirety of the appeal, the Veteran has never been diagnosed with PTSD by a competent medical professional.  In a January 2010 VA treatment record, a VA psychologist did assign a provisional diagnosis of PTSD, but it was never confirmed during subsequent treatment.  Indeed, during later treatment, the Veteran routinely received a diagnosis of "R/O [rule out] PTSD."  See, e.g., December 15, 2010, January 28, 2013 VA treatment records.  

Similar to the lack of a PTSD diagnosis within the Veteran's VA and Vet Center records, during the September 2013 VA examination, the examiner also commented that the Veteran did not have a diagnosis of PTSD that conformed to the DSM criteria.  In explaining his determination, the examiner stated that the Veteran was not exposed to a traumatic event, did not persistently experience the traumatic event, and did not persistently avoid stimuli associated with the trauma or have a numbing of general responsiveness.  This lack of a PTSD diagnosis was confirmed in October 2017 by a separate VA examiner who commented that the results of the September 2013 VA examination should not be changed even after reviewing the additional medical records received in response to the Board's February 2017 remand.  

In making this determination as to the lack of an actual PTSD diagnosis, the Board acknowledges that the Veteran himself has repeatedly reported that he has PTSD.  See, e.g., November 2009 VA Form 9.  As a layperson the Veteran is competent to report upon things he experiences with his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But, he has not demonstrated that he possesses medical knowledge and training analogous to that of a medical professional so as to render himself competent to diagnose PTSD.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's statements providing a self-diagnosis of PTSD are entitled to little probative weight.

Despite the lack of a confirmed diagnosis of PTSD in the Veteran's claims file, the Board notes that the Veteran may also be service-connected for other acquired psychiatric disorders diagnosed by competent medical professionals at any time during the appeal period.  With this notion in mind, the Board finds that the evidence of record satisfies the first element of service connection as, throughout the entirety of the appeal period, the Veteran has received competent diagnoses of depression not otherwise specified (NOS) and adjustment disorder with depressed mood. 

However, moving to next element of service connection-in-service incurrence-the Board finds that this element is not satisfied.  As such, the Board cannot grant the Veteran's claim.

As an initial matter, although a review of the Veteran's service treatment records (STRs) and service personnel records (SPRs) does not show that the Veteran reported a sexual assault or received treatment for a psychiatric disorder while still in service, that absence in and of itself is not dispositive evidence that a claimed assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1318, 1322 (Fed. Cir. 2013).  Instead, as stated previously, 38 C.F.R. § 3.304(f)(5) permits VA to review evidence from other non-service-record sources to corroborate the existence of an in-service assault.


In September 2013, a VA examiner interviewed the Veteran and reviewed the Veteran's entire claims file.  He then opined that it was less likely as not (1) that the claimed sexual assault actually occurred, and (2) that an acquired psychiatric disorder was etiologically related to service.  

In support of these conclusions, the September 2013 VA examiner first stated that the Veteran had no mental health treatment or reported any problems with mood, anxiety, or any other psychiatric complaints (1) during his active duty service from 1984 to 1988; (2) during his next four years in the Army Reserve from 1988 to 1992; or (3) during his next 14 years of service in the National Guard.  The examiner emphasized that the Veteran was doing well with no disciplinary or work problems prior to the claimed assault and that he continued to do well after the assault.  Indeed, the examiner emphasized that the Veteran went on to earn his associate's degree in 1988 with good grades and then, shortly thereafter, earned his bachelor's degree in 1992 while also working full-time.  Regarding his military career, the Veteran routinely was promoted and received excellent performance reviews up until his separation from service in 2006. 

The examiner then stated that the Veteran first sought mental health treatment around the same time as he was being prosecuted for felony child molestation in 2006.  The examiner concluded that the Veteran's mental health symptoms were primarily the result of his imprisonment and conviction for child molestation, his loss of his military career and captain's commission, ongoing problems of being a registered sex offender, the impact of the felony conviction on his ability to find work, and the restrictions on seeing his children from his first marriage.

Relatedly, after reviewing new materials received after the February 2017 Board remand, the October 2017 VA examiner commented that there were no markers with respect to the claimed in-service sexual trauma.  Accordingly, the October 2017 examiner did not provide a different conclusion from the September 2013 examiner.  

A review of the record indicates that the Veteran did indeed receive his associate's and bachelor's degrees in the time period following the contended May 1987 incident.  Additionally, the Veteran's SPRs do not contain any notations regarding work or behavioral difficulties.

In a January 2010 VA treatment record, the Veteran reported that his first marriage lasted 7 years and ended in 2002.  The Veteran further explained that it was a difficult marriage and that he and his former spouse fought often.  Additionally, the Veteran reported that he had not seen his children since 2006 due to a court order and that he had financial difficulties.

Lastly, a review of the record demonstrates that the Veteran was incarcerated from June 2006 to May 2007 for child molestation and jailed again from September 2006 to May 2007 for a violation of parole.  A National Guard Bureau (NGB) Form 22 indicates that the Veteran was discharged effective August 2006 for conviction of a felony sentence in a federal or state penitentiary.

In citing the above, the Board finds that the September 2013 and October 2017 VA examiner's opinions are adequate for adjudicative purposes as they provided clear conclusions with adequate rationales and were accurately based upon the entirety of the Veteran's available medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Stated succinctly, upon consideration of the Veteran's entire record, there are no markers within the Veteran's claims file to corroborate his accounts of the May 1987 incident in Germany.

In reaching the conclusion that there is a lack of an in-service incurrence, the Board acknowledges that the Veteran has submitted the following to corroborate his claimed in-service assault: (1) his own lay statements as well as testimony at the February 2010 RO hearing and May 2011 Board hearing; (2) his spouse's testimony at the February 2010 RO hearing and May 2011 Board hearing; (3) a September 2014 statement from A.W., his half-brother, describing observed behavioral changes; and (4) February 2007 and March 2013 statements from B.D., Staff Judge Advocate, Indiana Army National Guard.  

Regarding the Veteran's own lay statements and hearing testimony, the Board notes that the Veteran has, on occasion, been inconsistent regarding certain details of the May 1987 incident.  In an August 2007 Vet Center record, the Veteran reported that he was forced into a homosexual act by an officer who had tricked him into staying at the officer's residence.  However, in a September 2006 statement, the Veteran reported that he agreed to stay at the officer's residence after being invited by the officer to take a tour of local sites in Frankfurt, Germany.  Similarly, in September 2006, the Veteran stated that he slept in the bed next to the officer and was attacked in the bed.  But, during the May 2011 Board hearing and the September 2013 VA examination, the Veteran reported that he was attacked in the officer's living room.  As stated previously, as a fact finder, the Board may consider the consistency of lay statements when determining their sufficiency and probative value.  See Dalton, 21 Vet. App. at 38.

Turning to A.W.'s September 2014 statement, the Board acknowledges that, as a lay person, A.W. may provide testimony as to the things he observed with his own senses, including his observations about the Veteran's behavior following his return from serving in Germany.  See Layno, 6 Vet. App. 465, 470.  However, the Board finds A.W.'s statement to be outweighed by the other evidence of record-i.e., the documented consistency of the Veteran's educational and career achievements both prior to and following the claimed 1987 incident.

Moving to B.D.'s statements, in March 2013, B.D. clarified that his opinion as to the existence of an in-service sexual assault enunciated in February 2007 was based only upon the Veteran's own handwritten correspondence.  As such, the Board finds that the February 2007 letter has limited probative value as it was simply a restatement of the Veteran's own narrative.

Lastly, regarding the Veteran's contention, first raised in September 2006, that he did not report the 1987 incident until years later out of embarrassment, the possibility of negative effects on his career, and the "do not ask, do not tell policy," the Board notes that these notions were contemplated by the adoption of 38 C.F.R. § 3.304(f)(5).  See Post-Traumatic Stress Disorder Claims Based on Personal Assault, 65 Fed. Reg. 61,132  (Oct. 16, 2000) (to be codified at 38 C.F.R. pt. 3).  By allowing grants of service connection claims based solely upon forms of evidence other than STRs or SPRs, VA sought to modify its regulations based upon empirical evidence that sexual assault victims often do not report incidents to authorities.  See AZ, 731 F.3d at 1322 (citation omitted).  However, in the instant case, the Board does not find sufficient evidence to corroborate the existence of an in-service assault even when considering other forms of evidence outside the scope of the Veteran's service records.

Thus, for the above reasons, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD is not warranted due to lack of corroboration of the Veteran's reported in-service stressor.  Accordingly, the Board must deny the Veteran's claim.  The benefit-of-the doubt doctrine is not for application as the preponderance of the evidence is against the claim.  See U.S.C. § 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


